269 S.W.3d 612 (2007)
In re Calla DAVIS, Melvin Hurst III, and Anne B. Hearn, Relators.
No. 05-07-00198-CV.
Court of Appeals of Texas, Dallas.
February 22, 2007.
Jeffrey A. Hage, Arthur J. Anderson, Winstead Sechrest & Minick, P.C., Dallas, David Fowler Johnson, Winstead Sechrest & Minick, P.C., Fort Worth, for relators.
Robert L. Schell, Asst. Dist. Atty., Dallas, for respondent.
Before Justices MOSELEY, BRIDGES, and FRANCIS.

MEMORANDUM OPINION
Opinion by Justice FRANCIS.
Relators contend the Dallas County Commissioners Court abused its discretion by failing to order a May 12, 2007 local option election regarding the legal sale of beer and wine. Based on the record presented, we conclude the relators have failed to show the Dallas County Commissioners Court abused its discretion in its order no. 2007-386 denying the request for the local option election. See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.1992) (orig. proceeding). Accordingly, relators' *613 petition for writ of mandamus is DENIED. See TEX.R.APP. P. 52.8(a).